Citation Nr: 0618788	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  00-00 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for residuals of an in-service 
injury to the eyes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1975 to April 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  In February 2004, the Board remanded this appeal 
back to the RO to schedule a hearing for the veteran.  In 
February 2006, the veteran testified at a hearing at the RO 
before the undersigned.


FINDINGS OF FACT

1.  An unappealed September 1977 rating decision denied the 
veteran's claim for service connection for residuals of an 
eye injury.  It was held that the veteran's eye injury was an 
acute and transitory condition without a permanent residual 
demonstrated and that his amblyopia was a constitutional or 
developmental abnormality and not a disability under the law.  
(In fact, refractive error of the eyes is specifically 
precluded from service connection by law.)  The veteran was 
notified of the RO's action and did not perfect an appeal of 
the RO's determination.  This is the last final decision on 
any basis as to the veteran's eyes.

2.  The evidence added to the record since the September 1977 
rating decision is duplicative or redundant, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
residuals of an in-service injury to the eyes.


CONCLUSION OF LAW

The September 1977 RO rating decision which denied service 
connection for residuals of an eye injury was final, and new 
and material evidence has not been received to reopen the 
claim of entitlement to service connection for residuals of 
an in-service eye injury.  38 U.S.C.A. §§ 5100-5103A, 5106, 
5107, 5108, 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.303 (2001-2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and implementing regulations apply to the case at hand.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Specifically, the RO has obtained records 
of treatment reported by the veteran addressing his claim.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board also is satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to reopen and 
substantiate his claim in letters issued in November 2001 and 
April 2005.  By these letters, the RO notified the veteran of 
exactly which portion of that evidence was to be provided by 
him and which portion VA would attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed.Cir. Apr. 5, 2006).  
In theses letters, the veteran was advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess and 
Hartman v. Nicholson, which held that the VCAA requires the 
VA to provide the claimant with notice of missing information 
and evidence that will assist in substantiating all the 
elements of the claim.  Dingess and Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Board notes that both of the "duty to assist" letters 
when read together substantially comply with another of the 
Court's recent decisions in Kent v. Nicholson, No. 04-
181(Vet. App. Mar. 31, 2006) and notified the veteran that 
evidence he submitted had to be both new and material in 
order to reopen his service connection claim.  Therefore, the 
Board finds that the veteran received adequate notice of what 
new and material evidence was needed to reopen his service 
connection claim.

The noted "duty to assist" letters were issued after the 
appealed rating decision, but that is because the rating 
decision was rendered before the VCAA went into effect.  As 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claim and assist him in developing relevant evidence.  

The Court addressed the meaning of prejudicial error in the 
context of the VCAA duty-to-notify in Mayfield, supra.  As 
explained below, new and material evidence has not been 
submitted to reopen the veteran's claim.  Therefore, neither 
the degree of disability nor the effective date of an award 
will be assigned in this case.  Any lack of notice here as to 
matters now required by Dingess and Hartman or Kent 
constitutes harmless error.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


II.  New and Material Evidence

The RO, in a September 1977 determination, denied the 
veteran's claim for service connection for residuals of an 
eye injury.  The RO found at that time that the veteran's eye 
injury in service was an acute and transitory condition for 
which he was treated and recovered, and for which no 
permanent residual was shown on last examination.  His 
amblyopia was found to be a constitutional or developmental 
abnormality and, therefore, not a disability under the law.  
(In fact, as refractive error, it is noted to be precluded 
from service connection under the same provision of the law.  
38 C.F.R. § 3.303.)  The veteran, after notice, did not 
timely appeal the RO's decision, and it became final.

The evidence of record at the time of the RO's September 1977 
decision that denied entitlement to service connection for 
residuals of an eye injury includes the veteran's service 
medical records.  

When examined for enlistment in November 1975, the veteran 
was rated fit for service but it was noted under Distant 
Vision that the right eye was corrected to 20/20 and the left 
eye was corrected to 20/200.  Also, it was noted the 
veteran's eyes had no abnormalities.

A November 1975 service medical record reflects an impression 
of esotropia and amblyopia in the veteran's left eye and 
notes unaided vision in the left eye was 20/100.

An April 1976 service medical record also notes an impression 
of esotropia and amblyopia in the veteran's left eye.  

In a November 1976 report of medical history, the veteran 
checked "yes" to whether he ever had eye trouble.  When 
examined for discharge in November 1976, it was noted the 
left eye was amblyopic, which could not be corrected with 
lenses.  It was also noted under Distant Vision that the 
right eye was corrected to 20/20 and the left eye was 
corrected to 20/100.  Otherwise, no abnormalities were noted 
for the veteran's eyes.

A January 1977 service medical record reflects vision in the 
right eye was 20/40 and vision in the left eye was 20/100.  A 
foreign body in the right eye was removed with no abrasion 
noted.  

Other service medical records dated in January 1977 detail 
the veteran's accident with battery acid splashed in both 
eyes.  At the dispensary, his eyes were flushed with water 
and no change in vision was noted from his visit earlier in 
the month.  Eye patches and ointment were administered.  The 
following day the veteran was seen in the emergency room of 
an Army hospital where it was noted his eyes were negative 
for redness or infection.  The veteran complained he was 
still photophobic.  He was treated with medication and 
patches.  Later in the month and in March 1977 the veteran 
was seen at the dispensary for follow-up.

The September 1977 RO rating decision was final based upon 
the evidence then of record.  However, the claim will be 
reopened if new and material evidence is submitted.  If the 
Board determines that the evidence is new and material, the 
case is reopened and evaluated in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In making this determination, the Board must look at 
all of the evidence submitted since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  In the present case, this 
means that the Board must look at all the evidence submitted 
since the September 1977 decision, which was the last final 
adjudication that disallowed the veteran's claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bear directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001).  See Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  
Evidence that is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.  Moreover, Hodge stressed that under the 
regulation new evidence could be material if that evidence 
provided "a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge, supra at 1363.

Recent changes to 38 C.F.R. § 3.156(a), which define new and 
material evidence, are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his current 
claim was filed in November 1998, the regulations in effect 
prior to August 29, 2001 are for application.

As noted above, to reopen a claim, the veteran does not have 
to demonstrate that the new evidence would necessarily change 
the outcome of the prior denial.  See Hodge v. West, supra, 
in which the Federal Circuit Court held that the threshold of 
probative value or persuasiveness of evidence to be new and 
material is rather low.

An application to reopen the veteran's current claim was 
received by the RO in November 1998.  The evidence added to 
the record includes VA medical records dated between August 
1997 and February 2003, and the veteran's oral and written 
statements in support of his claim.

An August 1997 VA medical record reflects the 1977 battery 
explosion in the face and the veteran's complaints of 
progressively decreased visual acuity in the left eye as 
compared to the right eye for more than 20 years.  An exam 
was noted as difficult with the veteran squealing, apparently 
in pain.  He was seen again in October 1997 for more vision 
tests.  

Another October 1997 VA medical record notes the veteran had 
trouble with both eyes for a long time because a battery blew 
up in his face.  It was noted the veteran needed an exam for 
his left eye.

A January 1998 VA medical record reflects that the veteran 
was seen at the eye clinic for his visual field.  

An April 1999 VA medical record states the vision in the 
veteran's left eye appeared to be worsening.

A June 1999 VA medical record notes an unexplained loss of 
visual acuity in the left eye and the history of battery acid 
injury.  Status post magnetic resonance imaging (MRI) scan of 
orbital area and brain in 1997 and 1999 were both negative.  
It was noted the veteran had history of variable and changing 
visual field.

An August 1999 VA medical record reflects the veteran was 
seen in a VA eye clinic for unexplained vision loss in the 
left eye.  A fluorescein angiogram procedure was undertaken, 
but was not completed.  It was noted as too painful for the 
veteran.  

A November 1999 VA medical record reflects history of 
unexplained decreased visual acuity in the left eye and 
battery acid in the eyes 20 years ago.  No afferent pupillary 
defect was noted.  

In a December 1999 written statement, the veteran stated the 
January 1977 accident occurred in the motor pool when he took 
batteries on a shop cart to a testing area.  While pushing 
the cart to the test area by the counter, he noted that 
something fell.  Acid splashed on his face and in his eyes.  
He wrote that he was in chronic pain.  Someone helped him to 
the safety showers to wash his face and eyes.  Then he was 
taken to the Company infirmary where burn creams and salve 
were placed on his face.  Then he was taken to the nearby 
Army hospital.  There, the doctors removed the bandages and 
inspected the burns on his face and eyes.  More medicine was 
applied to the face and eyes.  He also was kept in the 
hospital for an unrecorded amount of time.  When discharged 
from the hospital, the veteran was given an escort.

A January 2000 VA medical record shows the veteran was seen 
by the ophthalmology clinic for Humphrey visual field 
testing.  A marked restriction of the visual field was noted 
for each eye.  It also was noted the veteran quickly 
navigated a hall and weaved through many patients without 
difficulty.  It was assessed that the veteran's function did 
not match the results of the Humphrey visual field testing.

A June 2002 VA medical record reveals a routine eye exam and 
a prescription for new glasses for blurred vision.  

A July 2002 VA medical record reflects a patient history in 
which it was noted no conjunctival pallor for the eyes and a 
latent nystagmus was not enlarged.  It was further noted the 
veteran counted fingers and read well with his eyes.  A VA 
scars examination that same month noted that the veteran was 
on disability for eight years, apparently as the result of an 
industrial accident in which a forklift ran over his left 
forearm.

A February 2003 VA medical record reflects the veteran sought 
a new prescription for spectacles.  It was noted there was no 
problem with a prior prescription issued in June 2002.  

At his Board hearing in February 2006, the veteran said he 
was a mechanic in the motor pool in 1976 when a battery fell 
and splashed acid in his face.  (Tr. at 6, 8).  He was 
treated with chemicals, water, salve and patches for several 
days in a hospital.  (Tr. at 4, 7).  When he was released 
from the hospital, he had a seeing eye person to guide him 
around the barracks.  (Tr. at 7).  The veteran testified that 
he did not wear glasses or have eye problems before he 
entered service.  About three or four months after battery 
acid was splashed in his eyes, the veteran said he needed 
glasses.  Eyeglasses do not correct his vision to 20/20, and 
he still has a diagnosis of amblyopia which is getting worse, 
he said.  (Tr. at 4-5).  He also testified that amblyopia was 
the only thing wrong with his eyes.  (Tr. at 7).  The veteran 
said that eye doctors never told him what his problem was or 
how it could ever be corrected.  (Tr. at 8).  

At the Board hearing, the veteran's service representative 
referred to two medical treatises to argue that amblyopia was 
not a developmental or constitutional condition.  The service 
representative said one of the treatises referred to a toxic 
amblyopia and a nutritional amblyopia.  He contended the 
veteran could have ingested some toxins from the battery acid 
through the eye.  The information from these treatises was 
not put in the record and cannot be found in the claims file.  
(Tr. at 2-3).

As to the veteran's contention that the battery spill caused 
his amblyopia, or any eye problems he encountered since 1977 
(Tr. at 7), it is well-established that laypersons, such as 
the veteran, are not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and his 
lay opinion on medical matters is entitled to no weight.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  There is simply no 
new evidence that attributes any vision impairment to the in-
service event.

The Board need not further discuss whether a developmental 
defect in fact pre-existed service insofar as VA regulations 
specifically provide that developmental defects, and 
refractive errors, are not diseases or injuries within the 
meaning of the applicable legislation.  38 C.F.R. §§ 
3.303(c), 4.9 (West 2005). As such, service connection for a 
developmental defect, in and of itself, is not warranted.  No 
superimposed acquired defect has been shown.

The evidence added to the file in the context of the attempt 
to reopen the claim of entitlement to service connection for 
residuals of an in-service injury to the eyes essentially 
fails to address the inadequacies of the veteran's claim at 
the time of the prior denial in September 1977.  In this 
respect, the additional evidence submitted does not suggest 
that the veteran had a service-connected eye disorder, and 
the VA medical records do not support the veteran's 
contention that such a disorder was incurred during his 
period of active service.

Consequently, the Board finds that the evidence received 
since the September 1977 RO decision is cumulative and 
redundant of the evidence previously considered by the RO, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the veteran's claim.  As the 
evidence received since the September 1977 RO decision is not 
new and material, it follows that the claim for service 
connection for residuals of an in-service injury to the eyes 
may not be reopened.

ORDER

New and material evidence not having been received, the 
veteran's application to reopen the claim of entitlement to 
service connection for residuals of an in-service injury to 
the eyes is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


